PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/554,265
Filing Date: 29 Aug 2017
Appellant(s): BLOUIN et al.



__________________
Ryan T. Smith (Reg. No. 63,845)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed February 26, 2021.




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 3, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the rejection under 35 U.S.C. paragraph 101 was improper, and in particular, appellant argues “…Examiner erred with regard to rejection to claims 1-12 and 15-21 under 35 USC 101 ..." 

With respect to appellant’s argument (on pages 10-11) regarding “…Examiner erred in this analysis for several reasons. First, Examiner offer no rational a summary conclusion. Second, Examiner did not evaluate the claim as a whole. Rather, Examiner’s analysis merely addressed in isolation the claim limitations that do not form part of the alleged abstract idea. Third, Examiner summarily dismissed these limitations as insignificant extra-solution activity without rationale that is congruent with the Guidance and underlying case law…” However, examiner respectfully disagrees. First of all, appellant did not contend that claims were NOT directed to an abstract idea. Secondly, appellant did not highlight any reasoning why when claims considered as a whole are beyond just adding extra-solution activities to the abstract idea that fail to integrate into practical application or make it significantly more. Instead appellant focused on why additional elements were not “extra-solution activities”. Here again, examiner respectfully disagrees. Here the reasons why:
1) First, regarding the argument, “…Examiner offer no rational a summary conclusion (about statement “nothing more than insignificant extra-solution)…” The examiner again respectfully disagrees. In the detailed rejection, the examiner clearly separated the claim limitations into abstract idea and additional elements, and further explained why recited additional elements in the claims clearly described the extra-solutions activities. The list of limitations on page 10 of appellant’s response were extra-solution activities that were incorporated/added into the abstract idea to implement abstract idea in the computer environment. Regarding limitations on page 10 of appellant’s response clearly describes as highlighted below, receiving and sending data/messages over a network and storing account data in a database (extra-solution activities):
a) the listing processor configured to output listings messages via a network, the listings messages indicative of the states of the listings objects;
b) a listing processor configured to receive input data for entering, viewing, and selecting listings objects for the agricultural product, the listings processor configured to receive the input data via a network from a plurality of buyer terminal and a plurality of seller terminals;
c) an accounts database configured to store payment information associated with the plurality of buyer terminals; and
d) wherein the payment-settlement objects are associated with the listings objects via network-based passing of listings messages and payment-settlement messages, and wherein the payment-settlement objects and listings objects are otherwise decoupled from each other;
2) Secondly, regarding the argument, “…Second, Examiner did not evaluate the claim as a whole. Rather, Examiner’s analysis merely addressed in isolation the claim limitations that do not form part of the alleged abstract idea.…” The examiner again respectfully disagrees. To make the written rejection clear, the examiner separated the claim limitations into abstract idea and additional elements to clearly show what the abstract idea was and the additional elements considered. However, they were considered as a whole for the 101 eligibility determination. The appellant’s arguments were not persuasive.
3) Lastly, regarding the argument, “…Third, Examiner summarily dismissed these limitations as insignificant extra-solution activity without rationale that is congruent with the Guidance and underlying case law.…” The examiner again respectfully disagrees. The examiner did not “summarily dismissed these limitations as insignificant extra-solution activity…” Instead the examiner carefully considered the limitations as whole but was not found to integrate the abstract idea into practical application or amount to significantly more. Lastly, specific case laws were cited in the rejection as factual evidence for the extra-solutions activities mentioned in the rejection. 
Examiner alleged that the message passing methodology described by the remainder of the claim is insignificant extra-solution activity. However, Examiner provided no rationale to support the conclusion that message passing to create objects and modify their states is analogous to mere data gathering, the selection of a source of data, or similar pre/post-solution activity…” and also argues “…Claim 1 integrates a judicial exception into practical application in a manner that imposes a meaningful limit on the judicial exception in the form of message passing to create and modify objects that represent and execute a contract and its adjustment…” However, examiner respectfully disagrees. First of all, the examiner like to point out an important section of the claim in addition to what was pasted at the end of page 12 of appellant’s response. That important section currently claims: 
“payment-settlement processor connected to the listings processor via the network, the payment-settlement processor configured to receive listings messages from the listings processor, the payment-settlement processor further configured to send payment-settlement messages to the listings processor;”
Here, it clearly describes “message passing” which is nothing more than receiving and transmitting data/messages which are extra-solution activities. In the rejection, the examiner cited the following case laws to support this: Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs„ Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F,3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed, Cir. 2014). After considering the previously mentioned limitation, it is clear what is meant by “message passing” recited in the claims and also mentioned on page 12 of appellant’s response:
“wherein the payment-settlement objects are associated with listings objects via network-based passing of listings messages and payment-settlement messages, and wherein the payment-settlement objects and listings objects are otherwise decoupled from each other…”
That being said, the examiner is unclear how creating a data object (abstract idea) based on received data (message passing/extra-solution activity) is something more than adding extra-solution activities to the abstract idea. Also in the claims, “states” is merely defined as “binding electronic contacts”. Therefore, the examiner is unclear what appellant meant by “modify their states”. If appellant is Merely adding extra-solution activities to abstract idea cannot integrate the claims into practical application or make it significantly more. Lastly, improving the abstract idea itself cannot integrate the claims into practical application or make it significantly more. As stated in cxLoyalty, Inc. v. Maritz (Fed. Cir. 2021), “But, as explained previously, our cases are clear that a patent claim is not eligible under § 101 merely because it recites novel subject matter” (novel abstract idea). Therefore, the examiner will maintain the rejection.
No specific arguments regarding the dependent claims were found in appellant’s response. However, as seen in the rejection, these dependent claims did not help integrate the abstract idea into a practical application, nor did they amount to significantly more. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWARD CHANG/
Primary Examiner, Art Unit 3696
Conferees:
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696          


/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.